           Case 1:19-cv-00178-JAR Document 106            Filed 05/13/21         Page 1 of 3

                                                        UNITED STATES DEPARTMENT OF COMMERCE
                                                        Office of the General Counsel
                                                        OFFICE OF THE CHIEF COUNSEL FOR TRADE ENFORCEMENT & COMPLIANCE
                                                        Washington, D.C. 20230




                                                     May 13, 2021


FILED ELECTRONICALLY VIA CM/ECF

Mario Toscano
Clerk of the Court
U.S. Court of International Trade
One Federal Plaza
New York, NY 10278-0001

Re:       Canadian Solar Inc. v. United States, Consol. Court No. 19-00178

Dear Mr. Toscano:

       On May 10, 2021, the Court requested that the United States Department of Commerce
(Commerce) electronically file certain documents that are part of the administrative record for
the above-referenced case. Specifically, the Court requested the relevant pages from the record
regarding any questions Commerce asked on entered value adjustment. The certified index for
the administrative record was filed with this Court on December 30, 2020.

        In accordance with Rule 73.2(b)(3) of the Rules of this Court and the Court’s request, I
am filing with the Court those documents requested by the Court, which are identified below:

             Upload
Item No.                 Document Title                                     Segment      Bar Code
             Date
                         RESPONSE FROM MOWRY & GRIMSON PLLC TO              REV
26
                         SEC OF COMMERCE                                    01/01/2016
BPI        6/19/2018                                                                   3719699-07
                         PERTAINING TO CANADIAN SOLAR                       -
Releasable
                         QUESTIONNAIRE III RESPONSE - PART 7                12/31/2016
                         RESPONSE FROM MOWRY & GRIMSON PLLC TO              REV
27
                         SEC OF COMMERCE                                    01/01/2016
BPI        6/19/2018                                                                   3719699-08
                         PERTAINING TO CANADIAN SOLAR                       -
Releasable
                         QUESTIONNAIRE III RESPONSE - PART 8                12/31/2016
                         RESPONSE FROM MOWRY & GRIMSON PLLC TO              REV
68
                         SEC OF COMMERCE                                    01/01/2016
Public       6/19/2018                                                                 3719741-01
                         PERTAINING TO CANADIAN SOLAR                       -
Version
                         QUESTIONNAIRE III RESPONSE - PART 1                12/31/2016


Specifically, the information regarding the entered value adjustment can be found at pages 8-11
of confidential record number 26, and at exhibits 8.1 and 8.2 (pdf page numbers 108-121) of
confidential record number 27. Please note that certain requested documents contain business
proprietary information and are identified as such. I am including the public version of
confidential record 26, which is public document 68, where the relevant information can be
found at pages 8-11 of volume II (pdf page numbers 425-428). Because the entirety of the
relevant information in confidential record 27 is business proprietary, I am not including the
public version of that document.
             Case 1:19-cv-00178-JAR Document 106              Filed 05/13/21     Page 2 of 3

Mr. Mario Toscano
May 13, 2021
Page 2


             If you have any questions regarding this matter, please contact me at (202) 482-1767.

                                                  Respectfully submitted,


                                                  /s Paul K. Keith
                                                  Paul K. Keith
                                                  Attorney
                                                  Office of the Chief Counsel
                                                     for Trade Enforcement & Compliance

      Attachments
              Case 1:19-cv-00178-JAR Document 106             Filed 05/13/21   Page 3 of 3

Mr. Mario Toscano
May 13, 2021
Page 3


      cc:

      Jeffrey Sheldon Grimson
      Mowry & Grimson, PLLC
      5335 Wisconsin Avenue, NW.
      Suite 810
      Washington, DC 20015-2052

      Jonathan Michael Freed
      Trade Pacific PLLC
      700 Pennslyvania Avenue, SE
      Suite 500
      Washington, DC 20003

      Andrew Thomas Schutz
      Grunfeld Desiderio Lebowitz Silverman & Klestadt, LLP
      1201 New York Avenue, NW.
      Suite 650
      Washington, DC 20005

      Richard L.A. Weiner
      Sidley Austin, LLP
      1501 K Street, NW.
      Washington, DC 20005-1401

      Craig Anderson Lewis
      Hogan Lovells US LLP
      Columbia Square Building
      555 Thirteenth Street, NW.
      Washington, DC 20004

      John Robert Magnus
      Tradewins LLC
      1330 Connecticut Avenue, NW.
      Washington, DC 20036

      Justin Reinhart Miller
      U.S. Department of Justice
      International Trade Field Office
      26 Federal Plaza
      New York, NY 10278
